Title: Thomas Jefferson to John B. Magruder, 19 February 1812
From: Jefferson, Thomas
To: Magruder, John B.


          
                  Sir 
                   
                     Monticello 
                     Feb. 19. 12.
          
		   I did not recieve your letter of Jan. 27. till the 15th inst. I immediately wrote to mr Perry pressing a performance of his contract without further delay. I inclose you his answer and hope he will do what he therein promises. 
		   Accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
         